Case: 12-15408       Date Filed: 10/03/2013      Page: 1 of 2


                                                                     [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 12-15408
                              ________________________

                          D.C. Docket No. 2:09-cv-00489-SLB



CORY SINGLETERY,
individually and on behalf of class of similarly situated persons,

                                                                       Plaintiff - Appellant,

                                            versus

EQUIFAX INFORMATION SERVICES, LLC,

                                                                     Defendant - Appellee.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                             ________________________

                                     (October 3, 2013)

Before CARNES, Chief Judge, TJOFLAT, Circuit Judge, and EVANS, * District
Judge.


       *
        Honorable Orinda D. Evans, United States District Judge for the Northern District of
Georgia, sitting by designation.
                 Case: 12-15408        Date Filed: 10/03/2013        Page: 2 of 2


PER CURIAM:

       After reading the briefs and the relevant parts of the record, and hearing oral

argument, we affirm the district court’s judgment based on its thorough and

persuasive opinion, with one modification.

        The district court’s opinion states that: “Plaintiff has offered nothing to

show that he requested a disclosure on the adverse action hotline,” apparently

crediting Equifax’s evidence on that point. The opinion states that it “presented

evidence that plaintiff, or his father, had not requested an adverse-action disclosure

and that it had no record of an adverse action against plaintiff from GE Money.”

       But there was evidence that Singletery requested a disclosure on Equifax’s

adverse action hotline—Singletery’s father testified in his deposition that he

requested one by speaking or typing in his son’s information when he called the 1-

800 number. At the summary judgment stage, the district court should have taken

the testimony of Singletery’s father as true. But that error does not undermine the

court’s conclusion that there was no evidence in the record from which a jury

could reasonably conclude that Equifax’s failure to provide the adverse notice

disclosure was willful. 1

           AFFIRMED.

       1
          Singletery’s challenge to the court’s denial of his motion for class certification is moot
in light of our affirmance of the district court’s grant of summary judgment, so we do not
consider that issue.


                                                  2